Citation Nr: 0801460	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-19 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) with dysthymia and anxiety, evaluated 
as 30-percent disabling from June 2, 2004, to April 18, 2007, 
and as 50-percent disabling since April 19, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2005, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the Board's 
offices in Washington, D.C.  

The Board remanded this case to the RO in February 2007 via 
the Appeals Management Center (AMC) for further development 
and consideration.

A June 2007 AMC decision, on remand, assigned a higher 50 
percent rating for the PTSD retroactively effective from 
April 19, 2007, the date of a VA examination.  So the veteran 
now has a 30 percent rating for her PTSD during the 
immediately preceding period from June 2, 2004, to April 18, 
2007, and a 50 percent rating as of April 19, 2007.  
Notwithstanding this increase to 50 percent, she did not 
indicate she was satisfied with the decision rendered, nor 
did that determination award the highest schedular rating 
possible, so it remains for consideration whether she can 
receive a still higher rating.  See AB. v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

Regrettably though, still further development is required, so 
the Board is again remanding this case to the RO via the AMC.



REMAND

A preliminary review of the file indicates that, following 
the October 10, 2007, certification of this case to the 
Board, the appellant submitted a personal statement to the 
Board without an accompanying waiver of initial consideration 
by the RO.  This statement reflects that she is receiving 
medical care at the Hudson Valley, Castle Pointe, New York, 
VA Medical Center (VAMC) and that her medication has been 
increased in the last few months.  In addition, she reports 
that that her treating psychiatrist agrees that her condition 
has worsened.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. §§ 20.800, 
20.1304(c).  An exception is made if the veteran waives this 
procedural right or if the Board determines the requested 
benefit to which the evidence relates may be fully granted on 
appeal without such referral.  Id.  See also Disabled 
American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 
1339, 1346 (Fed. Cir. 2003).  The waiver must be in writing 
or, if a hearing on appeal is conducted, must be formally and 
clearly entered on the record orally at the time of the 
hearing.  Id.  Evidence is not pertinent if it does not 
relate to or have a bearing on the issue on appeal.  Id.

The additional evidence in question is pertinent because it 
concerns current treatment for the veteran's PTSD, and a 
possible worsening of this condition, and she has not waived 
her right to have this additional evidence initially 
considered by the RO.  The Board also does not have enough 
information to fully allow her claim at this point.  So a 
remand is required so the RO can initially consider this 
additional evidence.



The veteran's October 2007 statement also notes that any and 
all mental health progress/treatment notes may be obtained 
from VAMC Hudson Valley, Castle Pointe, New York.  These 
additional records must be obtained before deciding her 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Similarly, the veteran alleges that her PTSD has increased in 
severity in the last few months (thus, since the April 2007 
VA examination).  VA's General Counsel has indicated that 
when evidence shows that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that she 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated her for a mental disorder 
(but particularly PTSD).  This should 
include, but is not limited to, her 
recent treatment at the VAMC Hudson 
Valley, Castle Pointe, New York.  Obtain 
the records of the treatment she 
mentions, if necessary with her 
authorization.

2.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of her service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD.  The examiner should also 
assign a Global Assessment of Functioning 
score, consistent with the DSM IV, based 
on the veteran's service-connected PTSD.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Then readjudicate the claim for a 
higher rating for PTSD in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to her and her representative.  
Give them time to respond before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




